           Case 1:17-cv-06903-RJS Document 76 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHARLES OAKLEY,

                               Plaintiff,

          -v-                                                 No. 17-cv-6903 (RJS)
                                                                    ORDER
 JAMES DOLAN et al.,

                               Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of Defendants’ letter requesting a pre-motion conference in

connection with their anticipated motion for summary judgment in this matter. (Doc. No. 75.) In

accordance with Rule 2.A. of the Court’s Individual Rules and Practices, IT IS HEREBY

ORDERED THAT Plaintiff shall file a responsive letter by Friday, December 11, 2020. IT IS

FURTHER ORDERED THAT the parties shall appear for a video conference on Friday,

December 18, 2020 at 11:00 a.m. The Court will issue a separate order containing instructions for

the parties to access the video conference and for members of the public to monitor the

proceedings.

SO ORDERED.

Dated:          December 8, 2020
                New York, New York

                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
